In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00098-CR
      ___________________________

CHARLES CLEVELAND NOWDEN, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 297th District Court
          Tarrant County, Texas
        Trial Court No. 1182411D


   Before Birdwell, Womack, and Walker, JJ.
   Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

       Appellant Charles Cleveland Nowden appeals from the trial court’s order

denying his second postconviction motion for forensic DNA testing. He contends

that if a DNA test had excluded him as a contributor to any “touch” DNA found on

the twenty-dollar bill he was accused of forging, it would have “supported his

Argument that someone else committed the offense.” Because Nowden’s identity

was not at issue, we conclude that it was reasonably likely that he would have been

convicted even if exculpatory DNA results had been available at his trial. Thus, the

trial court did not abuse its discretion by denying Nowden’s motion, and we affirm

the trial court’s order.

                                I. BACKGROUND

                                 A. THE OFFENSE

       On November 6, 2009, Nowden ordered two hot dogs, a bucket of popcorn,

and two sodas at a movie theater, paying with a twenty-dollar bill. The concession

employee, Stephen Howard, tested the bill with a counterfeit-detection pen and

determined that the bill had been forged. An assistant manager alerted the theater’s

security officer, Mike Lemoine, that someone was trying to pass “some not real

money.” Lemoine escorted Nowden outside the theater and detained him until the

police arrived.    Before officers arrived, Lemoine discovered that there were six

additional twenty-dollar bills hidden inside the wrapper of one of Nowden’s hot dogs.



                                         2
The United States Secret Service later determined that the seven bills had been, in

fact, forged.

       Nowden represented himself at trial and, in his closing jury argument, admitted

that he had possessed the forged bills: “I’m not denying it didn’t happen. I had the

bills. Did I know they was fake? No.” A jury found him guilty and assessed his

punishment at 80 years’ confinement. See Tex. Penal Code Ann. §§ 12.42(d), 32.21(e).

The Amarillo Court of Appeals affirmed his conviction. Nowden v. State, No. 07-12-

0037-CR, 2013 WL 1501786, at *3 (Tex. App.—Amarillo Apr. 11, 2013, pet. ref’d)

(per curiam) (mem. op., not designated for publication).

                       B. THE POSTCONVICTION MOTIONS

       On May 15, 2019, Nowden filed a postconviction motion for forensic DNA

testing, asking for DNA testing on the twenty-dollar bill he had given to the

concession employee and one of the bills found in the hot-dog wrapper because it

was reasonably probable that the results from those tests would establish his actual

innocence. The trial court denied the motion on August 12, 2019, and Nowden

voluntarily dismissed his appeal from that order.1 Nowden v. State, No. 02-19-00314-




       1
         Because we did not address the merits of the trial court’s denial of his first
motion, the law-of-the-case doctrine does not bar our consideration of Nowden’s
arguments in this appeal from the denial of his second similar motion. See, e.g., Willis
v. State, No. 02-20-00022-CR, 2020 WL 6165310, at *2 (Tex. App.—Fort Worth Oct.
22, 2020, pet. ref’d) (mem. op., not designated for publication).


                                           3
CR, 2020 WL 7253383, at *1 (Tex. App.—Fort Worth Dec. 10, 2020, no pet. h.) (per

curiam) (mem. op., not designated for publication).

      On May 6, 2020, Nowden filed a second motion, again arguing that DNA

testing of the bill given to the concession employee and one of the other bills would

prove his actual innocence—he was not “the person who passed a counterfeit $20 bill

to the victim.” See Tex. Code Crim. Proc. Ann. arts. 64.01(a-1), 64.03(a). The trial

court appointed counsel for Nowden. See id. art. 64.01(c). The State responded that it

had the bills in its possession; however, the State argued that Nowden had not met his

burden to show that he would not have been convicted if DNA results had been

exculpatory and that Nowden’s identity had not been at issue at trial. See id. arts.

64.01(c), 64.02(a). The State averred, therefore, that Nowden was not entitled to

forensic DNA testing. The trial court found that identity had not been an issue at

trial and that significant other evidence established Nowden’s guilt such that even if

the results of DNA testing of the bills were exculpatory, he would likely have been

convicted anyway. Accordingly, without holding an evidentiary hearing, the trial court

denied Nowden’s second motion as it had the first. See id. art. 64.03(a)(1); see also

Whitaker v. State, 160 S.W.3d 5, 8–9 (Tex. Crim. App. 2004) (recognizing trial court

may deny DNA testing without holding evidentiary hearing).




                                          4
                       II. PROPRIETY OF DENIAL OF
                  POSTCONVICTION DNA-TESTING MOTION

          In his pro se appeal from the trial court’s denial, Nowden argues that it is

reasonably likely that the bills in question contained testable “touch DNA” that, if

exculpatory, would support his actual-innocence claim. He also contends that even

though his identity as the perpetrator was not an issue at trial, it “is currently an

issue.”

          When a trial court rules on a motion for postconviction DNA testing without

conducting an evidentiary hearing, we review the trial court’s ruling de novo. See

Smith v. State, 165 S.W.3d 361, 363 (Tex. Crim. App. 2005). A trial court may order

DNA testing only if it finds several statutory preconditions are met. See Tex. Code

Crim. Proc. Ann. art. 64.03(a); Holberg v. State, 425 S.W.3d 282, 284 (Tex. Crim. App.

2014). As relevant here, identity must have been or is an issue in the case, and the

preponderance of the evidence must establish that Nowden would not have been

convicted if exculpatory results had been obtained through DNA testing. See Tex.

Code Crim. Proc. Ann. art. 64.03(a)(1)(C), (2)(A). Nowden bore the burden to show

both. See id. art. 64.03(a); Brown v. State, No. 02-12-00263-CR, 2013 WL 2631173, at

*2 (Tex. App.—Fort Worth June 13, 2013, no pet.) (mem. op., not designated for

publication). We do not consider posttrial evidence when deciding whether or not

Nowden carried his burden to establish by a preponderance that he would not have

been convicted if exculpatory DNA evidence had been available.            See Holberg,


                                            5
425 S.W.3d at 285. In other words, we determine “whether, and to what extent,

exculpatory results from a DNA testing of the [bills] would alter the landscape if

added to the mix of evidence that was available at the time of trial.” Id.

      At trial, Howard testified that Nowden gave him a twenty-dollar bill that was

forged. While Howard was testing the bill, Nowden acted nervous “like [he] knew

something was wrong with the bill,” asked for the bill back, asked if the bill “was fake

or not,” and tried to give Howard a different bill. Based on Nowden’s behavior,

Howard assumed that Nowden knew the bill was “fake.” Lemoine found six more

counterfeit twenty-dollar bills inside one of Nowden’s hot-dog wrappers. Nowden

admitted at trial that he gave Howard the twenty-dollar bill that was found to be

forged, but he asserted that he did not know it was forged.

      Accordingly, even if the results of DNA testing of the bills had been

exculpatory—Nowden’s DNA would not have been found on the bills—Nowden has

not established by a preponderance that he would not have been convicted. It was

reasonably probable that others’ DNA would have been found on the bills because

Howard, Lemoine, and the assistant manager handled the bill Nowden attempted to

pay with and because Lemoine handled the bills found in the hot-dog wrapper, which

diminished any probative value the DNA evidence would have had. See, e.g., Dunning

v. State, 572 S.W.3d 685, 693–94 (Tex. Crim. App. 2019); Hall v. State, 569 S.W.3d 646,

658 (Tex. Crim. App. 2019); Willis, 2020 WL 6165310, at *2–3. And DNA results

would not have been relevant to the disputed issue of whether Nowden knew the

                                            6
twenty-dollar bills were forged and, thus, whether he had the intent to defraud

another. See Tex. Penal Code Ann. § 32.21(b); Holberg, 425 S.W.3d at 287–88. See

generally Swearingen v. State, 303 S.W.3d 728, 736 (Tex. Crim. App. 2010) (“Texas courts

have consistently held that a movant does not satisfy his burden under Article 64.03 if

the record contains other substantial evidence of guilt independent of that for which

the movant seeks DNA testing.”).

                                III. CONCLUSION

      We conclude that Nowden failed to establish by a preponderance that he would

not have been convicted if exculpatory DNA results from the bills had been available

at trial. In other words, exculpatory DNA results, even if added to the mix of

evidence introduced at trial, would not have altered the trial’s landscape. Thus, the

trial court did not err by denying Nowden’s second postconviction motion for such

testing. We overrule Nowden’s issue and affirm the trial court’s order. See Tex. R.

App. P. 43.2(a).

                                                      /s/ Brian Walker

                                                      Brian Walker
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 21, 2021




                                           7